DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (2019/0158630 A1) in view of Zhang et al (US Publication 2009/0016259 A1).
Regarding to claims 1 and 6, Xu discloses a target radio access network RAN node 900 (fig. 11) connected to a Fifth Generation Core 5G Core network (fig. 2 page 3 paragraph 0039), comprising: at least one memory 920; and at least one processor 910 coupled to the at least one memory (page 8 paragraph 0148) and configured to: receive S402 a handover request message on an interface 930 (page 3 paragraph 0038) between the target RAN node (gNB2) and a source RAN node (gNB1) from the source RAN node connected to the 5G Core network (fig.7 page 7 paragraph 0119), the handover request message requesting a handover of a radio terminal (UE) from the source RAN node to the target RAN node (page 7 paragraph 0118); and transmit S404 to the source RAN node a handover request acknowledge message including a transparent container that contains radio resource configuration information to the radio terminal via the source RAN node (page 7 paragraph 0121), wherein the handover request message contains slice information (ID) and flow information (page 2 paragraph 0020; IP address, tunnel endpoint ID TEID, mapping ID, UE usage type, etc.), the slice information relates to at least one network slice assigned to the 5G Core network to which the radio terminal is connected (page 3 paragraphs 0044-0045), the flow information relates to at least one packet flow of a PDU session established in the 5G Core network (page 3 paragraph 0055).
Xu fails to teach for the flow information includes a flow indicator and a flow QoS parameter.
However, Zhang discloses a radio access network RAN node 18 for communicating, with core network 14 (fig. 1 page 3 paragraph 0029), flow information includes a flow indicator (class identification) and flow QoS parameter with respect to each packet flow of a radio terminal 12 (page 5 paragraph 0042).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for communication of flow information as taught by Zhang into Xu’s system to identify the flow and determine the appropriate QoS class for the flow.
Regarding to claims 2, 5, 7, and 10, Xu discloses the source RAN node and the target RAN node are configured to be connected to the 5G Core network, and the source RAN node and the target RAN node are 5G base stations (page 3 paragraph 0039).
Regarding to claims 3 and 8, Xu discloses the at least one processor is configured to control the radio terminal after the handover in accordance with the slice information and the flow information (page 7 paragraphs 0123-0125).
Regarding to claims 4 and 9, Xu discloses a source radio access network RAN node 800 (fig. 11) connected to a Fifth Generation Core 5G Core network (fig. 2 page 3 paragraph 0039), comprising: at least one memory 820; and at least one processor 810 coupled to the at least one memory (page 8 paragraph 0147) and configured to: transmit S401 a handover request message on an interface 930 (page 3 paragraph 0038) between the source RAN node (gNB1) and a target RAN node (gNB2) connected to the 5G Core network (fig.7 page 7 paragraph 0118), the handover request message requesting a handover of a radio terminal (UE) from the source RAN node to the target RAN node (page 7 paragraph 0118); and receive S404 from the target RAN node, on the interface between a target RAN node and the source RAN node, a handover request acknowledge message including a transparent container that contains radio resource configuration information being used by the radio terminal in the target RAN node after the handover (page 7 paragraph 0121); and transmit S405 the transparent container to the radio terminal (page 7 paragraph 0122), wherein the handover request message contains slice information (ID) and flow information (page 2 paragraph 0020; IP address, tunnel endpoint ID TEID, mapping ID, UE usage type, etc.), the slice information relates to at least one network slice assigned to the 5G Core network to which the radio terminal is connected (page 3 paragraphs 0044-0045), the flow information relates to at least one packet flow of a PDU session established in the 5G Core network (page 3 paragraph 0055).
Xu fails to teach for the flow information includes a flow indicator and a flow QoS parameter.
However, Zhang discloses a radio access network RAN node 18 for communicating, with core network 14 (fig. 1 page 3 paragraph 0029), flow information includes a flow indicator (class identification) and flow QoS parameter with respect to each packet flow of a radio terminal 12 (page 5 paragraph 0042).
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for communication of flow information as taught by Zhang into Xu’s system to identify the flow and determine the appropriate QoS class for the flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467